     Case 4:18-cv-03429 Document 24-1 Filed on 04/30/19 in TXSD Page 1 of 2



               UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

COLONY INSURANCE                         §
COMPANY,                                 §
                                         §
       Plaintiff,                        §
                                         § CIVIL ACTION NO. 4:18-CV-03429
V.                                       §
                                         §
FIRST MERCURY INSURANCE                  §
COMPANY,                                 §
                                         §
       Defendant.                        §

       DECLARATION OF CYRUS W. HARALSON IN SUPPORT OF
        DEFENDANT FIRST MERCURY INSURANCE COMPANY’S
                      MOTION TO STRIKE

       I, Cyrus W. Haralson, say:

       1.    I am over eighteen years of age, I am competent to testify, and I have

personal knowledge of the facts set forth herein.

       2.    I am co-counsel of record for Defendant First Mercury Insurance

Company (“First Mercury”) in the above-captioned action, and I submit this

declaration in support of First Mercury’s Motion to Strike.

       3.    On April 9, 2019, Plaintiff Colony Insurance Company (“Colony”)

filed its Motion for Partial Summary Judgment on Coverage Under First Mercury’s

Excess Policies. [Doc. 22.]




                                         1
    Case 4:18-cv-03429 Document 24-1 Filed on 04/30/19 in TXSD Page 2 of 2



      4.    The facts asserted in First Mercury’s Motion to Strike, and

incorporated herein, are true and show that Colony’s Motion is premature.

      5.    First Mercury will not be able to properly address, as required by

Federal Rule of Civil Procedure 56(c), Colony’s assertions of fact in its Motion

until adequate discovery has been conducted.

      DATED this 30th day of April, 2019

                                               /s/ Cy Haralson
                                               Cyrus W. Haralson


                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has
been forwarded to all counsel of record in accordance with the Federal Rules of
Civil Procedure on this the 30th day of April, 2019.

                                             /s/ Brian S. Martin
                                             Brian S. Martin




                                         2
